UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                           No. 06-7357



STEPHEN ROY GRATTON,

                                            Petitioner - Appellant,

          versus


WILLIAM M. WHITE, Warden; SOUTH CAROLINA
DEPARTMENT OF CORRECTIONS; HENRY MCMASTER,
Attorney General,

                                           Respondents - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Greenville.    Margaret B. Seymour, District
Judge. (6:06-cv-00459-MBS)


Submitted:   December 21, 2006            Decided:   January 4, 2007


Before NIEMEYER, WILLIAMS, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Stephen Roy Gratton, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Stephen Roy Gratton seeks to appeal the district court’s

order accepting the recommendation of the magistrate judge and

denying relief on his mandamus petition, which the district court

properly    construed   as   a   successive    28   U.S.C.    §   2254   (2000)

petition.    The order is not appealable unless a circuit justice or

judge     issues   a   certificate    of     appealability.        28    U.S.C.

§ 2253(c)(1) (2000). A certificate of appealability will not issue

absent “a substantial showing of the denial of a constitutional

right.”    28 U.S.C. § 2253(c)(2) (2000).        A prisoner satisfies this

standard by demonstrating that reasonable jurists would find that

any assessment of the constitutional claims by the district court

is debatable or wrong and that any dispositive procedural ruling by

the district court is likewise debatable.           Miller-El v. Cockrell,

537 U.S. 322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484

(2000); Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).               We have

independently reviewed the record and conclude that Gratton has not

made the requisite showing.       Accordingly, we deny a certificate of

appealability and dismiss the appeal.               We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                                    DISMISSED


                                     - 2 -